DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a spatially varying polarizer positioned between the non-emissive display panel assembly and the backlight assembly ” including the remaining limitations.	

Examiner Note: The only relevant Prior Art reference found was that of Hruska et al (US PG Pub. No. 2011/0032483) who discloses, at least in figure 6a, a display (¶ [0036], projector 110 displays on screen 120), comprising: a non-emissive display panel assembly (¶ [0044], discloses an LCD can be used in the projector 110); a backlight assembly comprising a light source (¶ [0044] discloses that light is projected, LCD’s don’t have a light source, so some type of backlight is present in the projector 110); and a spatially varying polarizer (650, ¶ [0074]) positioned between the LCD and the display screen (120) the spatially varying polarizer having a polarization that spatially varies as a function of propagation length away from the light source (this is the definition of “spatially varying”). But, the spatially varying polarizer (650) is not:
 positioned between the non-emissive display panel assembly (LCD) and the backlight assembly (not shown or disclosed), as claimed, and doing so would not be obvious since (650) is shown external to the projector (110) containing the LCD and would require an extensive modification of the Hruska device.

Similarly, Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “a spatially varying polarizer positioned between the reflective polarizer and the light guide plate” including the remaining limitations.	
Claims 14-20 are allowable, at least, because of their dependencies on claim 13.   

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879